Citation Nr: 0903718	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for tinea versicolor 
(claimed as skin rashes), to include as secondary to exposure 
to herbicides.

3. Entitlement to service connection for a stomach condition, 
to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran has unverified active service from September 1963 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), mailed to the 
veteran in March 2007, that denied the veteran's claims of 
entitlement to service connection for cirrhosis of the liver, 
tinea versicolor (claimed as skin rashes), and a stomach 
condition, all to include as secondary to exposure to 
herbicides; and depression.

In an October 2006 statement, the veteran raised the issues 
of entitlement to service connection for loss of teeth, 
baldness, and esophagus problems, all to include as secondary 
to exposure to herbicides.  In his May 2007 Notice of 
Disagreement, the veteran referred again to esophagus 
problems, specifically, varices of the esophagus.  It does 
not appear that the claims of entitlement to service 
connection for loss of teeth, baldness, and varices of the 
esophagus have been adjudicated by the RO.  Thus, these 
issues are referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's cirrhosis of the liver first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein, including 
exposure to herbicides.

2.  The veteran has not shown a current diagnosis of tinea 
versicolor (claimed as skin rashes).

3.  The veteran has not shown a current diagnosis of a 
stomach condition.

4.  The veteran's depression first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.

CONCLUSIONS OF LAW

1.  The veteran's cirrhosis of the liver was not incurred in 
or aggravated by his active service, including exposure to 
herbicides, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for tinea versicolor (claimed as skin 
rashes), to include as secondary to exposure to herbicides, 
is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Service connection for a stomach condition, to include as 
secondary to exposure to herbicides, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  The veteran's depression was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In June 2006, before the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

The June 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for cirrhosis of the liver, to include as 
secondary to exposure to herbicides, and depression, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not required to make a decision on the 
veteran's claims of entitlement to service connection for 
cirrhosis of the liver, to include as secondary to exposure 
to herbicides, and depression.  In this case, there is no 
medical evidence of record of an in-service event, injury, or 
disease as to cirrhosis of the liver or depression, or 
evidence of a relationship between the claimed conditions and 
the veteran's period of service.  A VA examination is not 
required to make a decision on the veteran's claims of 
entitlement to service connection for tinea versicolor 
(claimed as skin rashes), and a stomach condition, both to 
include as secondary to exposure to herbicides.  In this 
case, there is no evidence of a current disability or 
persistent or recurrent symptoms of a disability as to tinea 
versicolor, or a stomach condition.

In this case, the veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Cirrhosis of the Liver

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
cirrhosis of the liver, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam era, the period beginning on January 9, 1962, and 
ending on May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for listed diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within specified periods. This list of 
diseases, however, does not include cirrhosis of the liver.  
38 U.S.C.A.  § 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).  The veteran in this case served on active duty in 
the Republic of Vietnam from October 1965 to October 1966.  

The Board thus finds that the veteran was presumptively 
exposed to herbicides during his military service.  However, 
as discussed above, the veteran's cirrhosis of the liver is 
not a condition for which service connection may be granted 
on a presumptive basis due to exposure to herbicides.  The 
Board will therefore address the merits of the veteran's 
claim on alternate bases.

The veteran's service treatment records are negative for any 
complaint, treatment, or diagnosis of cirrhosis of the liver.  
Because cirrhosis of the liver was not diagnosed in service, 
the Board finds that there was no evidence of a chronic 
condition at separation.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim of entitlement to service 
connection of cirrhosis of the liver, to include as secondary 
to exposure to herbicides.  38 C.F.R. § 3.303(b).  The record 
reflects that the veteran's private physician stated, in a 
letter dated in April 2007, that the veteran has been a 
patient for a number of years and is currently being treated 
for cirrhosis.  There is no evidence of record indicating 
that the veteran's private physician found a relationship 
between his cirrhosis of the liver and his period of active 
service, including exposure to herbicide agents.  

The first evidence of record reflecting that the veteran has 
cirrhosis of the liver is dated in April 2007, nearly forty 
years after his separation from active service.  The veteran 
is thus not entitled to service connection on a presumptive 
basis because cirrhosis of the liver did not manifest to a 
compensable degree within one year following his separation 
from service.  Additionally, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
cirrhosis of the liver during the veteran's period of active 
service.  As there is no evidence of treatment of cirrhosis 
of the liver during service, the Board finds that a VA 
examination is not required.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, there is no evidence establishing a 
medical nexus between military service, including exposure to 
herbicidal agents, and the veteran's cirrhosis of the liver.  
Thus, service connection for cirrhosis of the liver, to 
include as secondary to exposure to herbicidal agents, is not 
warranted.

The Board has considered the assertions of the veteran 
indicating that his cirrhosis of the liver is related to his 
period of active service, to include exposure to herbicidal 
agents.  However, to the extent that the veteran relates his 
cirrhosis of the liver to his service, his opinion is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In sum, the weight of the credible evidence demonstrates that 
the veteran's cirrhosis of the liver first manifested many 
years after his period of active service and is not related 
to his active service or to any incident therein, including 
exposure to herbicides.  The Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cirrhosis of the liver, 
to include as secondary to exposure to herbicides, and the 
claim must be denied.  38 U.S.C.A.     § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinea Versicolor (claimed as skin rashes)

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  In the absence of proof of 
a present disability there can be no 
valid claim. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of tinea versicolor, or any skin condition.  While 
there is clinical evidence of in-service treatment of tinea 
versicolor, or a skin condition dated in August 1966, March 
1967, and July 1967, there is no evidence establishing a 
current diagnosis of tinea versicolor, or any skin condition, 
and thus, there cannot be a discussion as to whether there 
exists a medical nexus between military service and claimed 
tinea versicolor (claimed as skin rashes), to include as 
secondary to exposure to herbicides.  Thus, service 
connection for tinea versicolor (claimed as skin rashes), to 
include as secondary to exposure to herbicides, is not 
warranted.

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for tinea versicolor 
(claimed as skin rashes), to include as secondary to exposure 
to herbicides, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Stomach Condition

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  In the absence of proof of 
a present disability there can be no 
valid claim. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of a stomach condition.  While there is clinical 
evidence of in-service treatment of treatment for 
gastroenteritis dated in August 1967, there is no evidence 
establishing a current diagnosis of any stomach condition, 
and thus, there cannot be a discussion as to whether there 
exists a medical nexus between military service and a claimed 
stomach condition, to include as secondary to exposure to 
herbicides.  Thus, service connection for a stomach 
condition, to include as secondary to exposure to herbicides, 
is not warranted.

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim for service connection for a stomach 
condition, to include as secondary to exposure to herbicides, 
and the claim must be denied.  38 U.S.C.A.     § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression

As discussed above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2008).

The veteran's service treatment records are silent for 
treatment during the veteran's period of active service as to 
any symptomatology of mental illness, to include depression, 
or diagnosis thereof.  As there is no evidence that 
depression was actually diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
mental illness.  38 C.F.R. § 3.303(b).  The record reflects 
that the veteran's private physician stated, in a letter 
dated in April 2007, that the veteran has been a patient for 
a number of years and is currently being treated for 
depression.  There is no evidence of record indicating that 
the veteran's private physician found a relationship between 
his depression and his period of active service.

The first evidence of record reflecting that the veteran has 
depression is dated in April 2007, nearly forty years after 
his separation from active service.  The veteran is thus not 
entitled to service connection on a presumptive basis because 
depression did not manifest to a compensable degree within 
one year following his separation from service.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
depression during the veteran's period of active service.  As 
there is no evidence of treatment of depression during 
service, the Board finds that a VA examination is not 
required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no evidence establishing a medical nexus 
between military service and the veteran's depression.  Thus, 
service connection for depression is not warranted.

The Board has considered the assertions of the veteran 
indicating that his depression is related to his period of 
active service.  However, to the extent that the veteran 
relates his depression to his service, his opinion is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In sum, the weight of the credible evidence demonstrates that 
the veteran's depression first manifested many years after 
his period of active service and is not related to his active 
service or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for depression, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for cirrhosis 
of the liver, to include as secondary to exposure to 
herbicides, is denied.

The claim of entitlement to service connection for tinea 
versicolor (claimed as skin rashes), to include as secondary 
to exposure to herbicides, is denied.

The claim of entitlement to service connection for a stomach 
condition, to include as secondary to exposure to herbicides, 
is denied.

The claim of entitlement to service connection for depression 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


